 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
AMENDMENT OF
PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED SHARE UNIT PLAN FOR
NONEMPLOYEE DIRECTORS
 
On October 22, 2008, the Board of Directors (the “Board”) of Platinum
Underwriters Holdings, Ltd. (the “Company”) approved amendments to the Company’s
Amended and Restated Share Unit Plan for Nonemployee Directors (the “Director
Plan”) as a result of the adoption of Section 457A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”).  In accordance with Section 457A of the
Code, these amendments are intended to eliminate the deferral of income tax on
compensation for services performed after December 31, 2008 by any employee of
the Company who is a taxpayer in the United States of America.  Defined terms
used but not defined below shall have the meanings ascribed thereto in the
Director Plan.


The Director Plan was amended to provide that, after crediting to each
Participant’s Share Unit Account a Share Unit Award as of January 1, 2009 in
respect of the fourth calendar quarter of 2008, no additional Share Unit Awards
shall be granted or credited under the Director Plan; for the avoidance of
doubt, Dividend Equivalent Amounts shall continue to be credited to each
Participant’s Share Unit Account in accordance with the terms of the Director
Plan, and all Share Units that have been credited to such Participant’s Share
Unit Account and are outstanding as of January 1, 2009, and Dividend Equivalent
Amounts that have been credited to such Participant’s Share Unit Account at any
time, shall be settled in accordance with the terms of the Director Plan.


In lieu of Share Unit Awards under the Director Plan, each director of the
Company who is not an employee of the Company or any of its affiliates shall be
paid, following the end of each calendar quarter commencing with the first
calendar quarter of 2009, 100% of the aggregate dollar amount of his or her
annual retainer fees and meeting, committee and other fees earned by him or her
for service on the Board and Committees thereof for such calendar quarter in
cash.